Citation Nr: 1445334	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-48 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to an initial increased rating for right knee patellofemoral syndrome with chondromalacia, rated as noncompensably disabling prior to November 21, 2013 and 10 percent disabling thereafter.

3.  Entitlement to an initial increased rating for plantar fasciitis, rated as noncompensably disabling prior to November 21, 2013 and 10 percent disabling thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a cholecystectomy, to include symptoms of irritable bowel syndrome (IBS).

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to a higher rate of special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to June 2008 with service in the Southwest Asia theater of operations.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested to appear at a hearing before the Board at a local VA office on her December 2009 substantive appeal.  The requested hearing was scheduled for August 27, 2014, but the Veteran cancelled the hearing in an August 7, 2014 correspondence.  The Board finds that the Veteran has withdrawn her request for a hearing in accordance with § 20.704(e) (2013).  

The Veteran's notice of disagreement (NOD), received by VA in June 2009, also initiated appeals with respect to the April 2009 rating decision's initial ratings assignment and denial of service connection for numerous disabilities.  These claims were addressed in the September 2009 statement of the case (SOC), but the Veteran's December 2009 substantive appeal was specifically limited to the issues listed on the first page of this decision.  Thus, the Veteran did not file a substantive appeal perfecting the other claims included in the June 2009 NOD.  These claims have not been certified to the Board and the Veteran has not indicated that she wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the other claims are not currently before the Board.  

In December 2009, the Veteran raised claims for entitlement to service connection for residuals of removal of the right ovary, gastroesophageal reflux disease (GERD), and sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  These claims have not been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for the appropriate action


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease most nearly approximates flexion limited to 115 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

2.  Throughout the claims period, the Veteran's left knee degenerative joint disease most nearly approximates instability that is no more than slight. 

3.  Throughout the claims period, the Veteran's right knee patellofemoral syndrome with chondromalacia most nearly approximates flexion limited to 115 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

4.  Throughout the claims period, the Veteran's right knee patellofemoral syndrome with chondromalacia most nearly approximates instability that is no more than slight. 

5.  The Veteran's bilateral plantar fasciitis is manifested by bilateral foot pain and limitations to walking and standing; prior to November 21, 2013, her symptoms most nearly approximate mild, thereafter, they most nearly approximate moderate.  

6.  The Veteran's residuals of a cholecystectomy include abdominal pain, constipation, and diarrhea that most nearly approximate mild. 

7.  The Veteran's hemorrhoids had their onset during active duty service.

8.  The Veteran's memory loss is not a chronic disability; her complaints of  memory problems are a symptom of service-connected PTSD.

9.  The Veteran has loss of use of a creative organ due to a partial hysterectomy with removal of her cervix and uterus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease with noncompensable limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the left knee throughout the claims period have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

3.  The criteria for an initial rating of 10 percent, but not higher, for right knee patellofemoral syndrome with chondromalacia and noncompensable limitation of motion throughout the claims period have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261.

4.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right knee throughout the claims period have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

5.  The criteria for an initial compensable rating for plantar fasciitis during the period prior to November 21, 2013 and a rating in excess of 10 percent thereafter are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, Diagnostic Codes 5276-5284.

6.  The criteria for an initial rating in excess of 10 percent for residuals of a cholecystectomy, to include symptoms of IBS, are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7318.

7.  Hemorrhoids were incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

8.  Memory loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

9.  The Veteran is in receipt of the maximum level of SMC for loss of use of creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.102, 3.350(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  


Bilateral Knee Disabilities

Service connection for degenerative joint disease of the left knee and patellofemoral syndrome with chondromalacia of the right knee was granted in the April 2009 rating decision on appeal.  Initial 10 percent and noncompensable disability ratings were assigned to the left and right knees, respectively, effective July 1, 2008.  In January 2014, an increased 10 percent evaluation was granted for the right knee disability effective November 21, 2013.  The Veteran contends that higher ratings are warranted for the knee disabilities as she experiences severe pain and has difficulty climbing stairs and with prolonged walking and standing.  

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5010 (for traumatic arthritis) based on a finding of painful limited motion.  The right knee disability is rated under Diagnostic Code 5260 for limitation of flexion of the leg.  Although the post-service record does not contain a diagnosis of right knee arthritis, the Board notes that X-rays have shown mild narrowing of the joint.  The record therefore includes some evidence of arthritis of the right knee and rating both the right and left knees by analogy to Diagnostic Code 5010 is appropriate.  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic code provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays performed throughout the claims period document findings of degenerative changes in the left knee and narrowing of the right knee joint.  Rating the disabilities as 10 percent disabling is therefore appropriate with a showing of noncompensably limited knee motion; however, ratings in excess of 10 percent for arthritis in either knee are not warranted under Diagnostic Codes 5003 and 5010 as the Veteran's service-connected conditions are limited to the individual knee joints.

The criteria for evaluating arthritis provide for a 10 percent evaluation with noncompensable limitation of motion.  An increased rating is therefore possible if the evidence establishes restricted motion of the knees that is compensable under Diagnostic Codes 5260 and 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's left knee is currently rated as 10 percent disabling throughout the claims period for painful limited motion of the joint.  An increased rating is only possible based on range of motion if the left knee manifests limitation of motion that is compensable under Diagnostic Codes 5260 and 5261.  Movement of the left knee was most limited at the June 2012 VA examination when it manifested flexion to 115 degrees and full extension with pain at the endpoint of testing.  There were no additional limitations or loss of motion following repetitive testing.  In fact, none of the VA examiners have identified any additional loss of motion upon repetitive testing in the left knee, though the November 2013 examiner found that the Veteran could experience a 5 degree loss of motion due to functional limitations during flare-ups.  Even with consideration of the factors identified by the Court in DeLuca and the 5 degree loss of motion theorized by the November 2013 VA examiner, it is clear that the Veteran's left knee does not manifest flexion limited to 30 degrees or extension limited to 15 degrees as required for an increased evaluation under the diagnostic codes pertaining to movement of the knee.  Thus, a rating in excess of 10 percent is not warranted for the left knee disability based on limitation of motion at any time during the claims period. 

Turning to the right knee, the Veteran is currently in receipt of a noncompensable evaluation for the period prior to November 21, 2013, and a 10 percent evaluation thereafter based on painful motion of the joint.  After review of the evidence, the Board finds that a 10 percent rating is appropriate for the right knee throughout the claims period.  The Veteran has manifested some limitation of motion of the knee since service and right knee motion was most restricted at the June 2012 VA examination when it manifested 115 degrees of flexion, full extension to 0 degrees, and pain at the endpoint of testing.  There was no additional limitation or loss of motion with functional testing and the examiner noted that the condition had no effect on the Veteran's occupational or daily functioning as she was able to make accommodations for her knee pain.  Additionally, as with the left knee above, none of the VA examiners have identified further loss of motion in the right knee following repetitive testing.  The November 2013 VA examiner opined that the Veteran could experience a 5 degree loss of motion during a flare-up of symptoms resulting in flexion limited to approximately 110 degrees and/or extension limited to -5 degrees.  Even with consideration of the loss of motion during a flare-up and other functional factors, the Veteran's range of motion of the right knee clearly does not most nearly approximate a compensable level under Diagnostic Codes 5260 or 5261.  An increased 10 percent rating is therefore warranted throughout the claims period based on noncompensable painful limited motion of the right knee under Diagnostic Codes 5010 and 5003 for arthritis.  

The Board also finds that separate 10 percent evaluations are warranted under Diagnostic Code 5257 for slight instability of the right and left knees.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has complained of giving way of the knees and utilizes knee braces for stability.  A private physician identified knee valgus at 10 degrees bilaterally during a February 2008 examination and the November 2013 VA examiner found that both knees tested positive for instability.  These findings indicate the presence of some instability, though the Board notes there is no other objective evidence of knee laxity or subluxation at the other VA examinations or during any of the Veteran's visits and examinations at the VAMC.  Therefore, separate 10 percent evaluations, but not higher, are warranted for each knee under Diagnostic Code 5257 for slight instability throughout the claims period.  

An increased 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage, effusion, or frequent locking.  The Veteran has never complained of knee locking or effusion and neither symptom was observed during any physical examination.  Increased ratings are therefore not appropriate under Diagnostic Code 5258.  The Board also finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

Thus, the Veteran's service-connected knee conditions are properly rated with a 10 percent evaluation for degenerative joint disease of the left knee, a 10 percent evaluation for right knee patellofemoral syndrome with chondromalacia, and separate 10 percent evaluations for slight instability of each knee throughout the claims period.  The Board has considered whether there is any schedular basis for granting other higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Plantar Fasciitis

Service connection for plantar fasciitis was granted in the April 2009 rating decision on appeal with an initial noncompensable evaluation assigned effective July 1, 2008.  In a January 2014 rating decision, an increased 10 percent evaluation was assigned effective November 21, 2013.  The Veteran contends that an increased rating is warranted throughout the claims period as her disability is productive of foot pain, limits her ability to stand and run, and affects her ability to wear certain types of footwear.  

The Veteran's plantar fasciitis is rated by analogy to pes planus under Diagnostic Code 5276.  Under this diagnostic code, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.   Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Board finds that an increased rating is not warranted for plantar fasciitis under Diagnostic Code 5276 at any time during the claims period.  Prior to November 21, 2013, the Veteran's disability manifested symptoms that most nearly approximated mild and a noncompensable rating.  A small plantar heel spur was noted at the February 2008 retirement examination and the Veteran was provided foot inserts in March 2008 at the Walter Reed Medical Center.  VA examinations performed in March 2008 and June 2012 document the Veteran's complaints of constant foot pain, worsened with prolonged use, but do not indicate an adverse effect on the Veteran's occupation or activities of daily living due to plantar fasciitis.  The March 2008 VA examiner observed a mild hallux valgus deformity of the right toe confirmed by X-ray.  There was no other deformity of the bilateral feet, no bowing of the tendo achillis, and no pain on manipulation.  The June 2012 VA examiner made similar findings, noting only that the right foot was tender over the medial plantar arch.  The Veteran treated her foot condition with orthotic shoe inserts and it is clear that her symptoms did not most nearly approximate a compensable rating under Diagnostic Code 5276 prior to November 21, 2013. 

For the period beginning November 21, 2013, a rating in excess of 10 percent is also not appropriate under the criteria pertaining to pes planus.  There is no objective evidence of marked deformity; in fact, the November 2013 VA examiner specifically found that the Veteran's feet did not manifest any symptoms specifically associated with pes planus to include swelling and characteristic callosities.  The examiner also noted that the Veteran's symptoms were relieved by orthotics.  The disability was specifically characterized as moderate, consistent with the current 10 percent evaluation under Diagnostic Code 5276.  In May 2013, the Veteran was also examined by a podiatrist at the Central Texas VA Medical Center (VAMC).  Conservative treatment was recommended and X-rays of the bilateral feet were normal.  There is no indication that additional treatment was provided or sought and the Board finds that a rating in excess of 10 percent is not warranted for the disability for the period beginning November 21, 2013. 

The Board has considered the Veteran's statements regarding the presence of constant foot pain.  She is competent to report observable symptoms related to her disability, but the Board must also take into account the objective findings of medical professionals.  The various examination reports dated throughout the claims period show manifestations of plantar fasciitis that most nearly approximate mild prior to November 21, 2013 and are no more than moderate thereafter.  The November 2013 VA examiner noted there may be some impact on the Veteran's work from foot pain following frequent running, walking, and standing, but no medical professional has identified any specific impairment to the Veteran's occupational or daily activities due to the service-connected disability.  Aside from general complaints of foot pain, the Veteran has also not identified any specific impairment to her employment due to plantar fasciitis aside from stating that she has to wear tennis shoes with orthotic inserts on a daily basis.  The Board therefore finds that the weight of the medical and lay evidence establishes that the foot disability is properly rated as noncompensably disabling prior to November 21, 2013 and 10 percent disabling thereafter.  

The Board has also considered the other criteria pertaining to disabilities of the foot and finds that Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283, are not applicable in this instance.  The evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: bilateral weak foot; acquired pes cavus; Morton's disease; severe hallux valgus of the foot; severe unilateral hallux rigidus; hammertoe; or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5276-83.  An increased rating is possible under Diagnostic Code 5284 pertaining to general foot injuries.  As discussed above, prior to November 21, 2013 the Veteran's plantar fasciitis most nearly approximated mild.  Thereafter, symptoms associated with the disability were moderate.  The current noncompensable and 10 percent ratings assigned the disability are consistent with those associated with mild and moderate symptoms under the criteria for rating foot injuries.  Increased ratings are therefore not warranted under Diagnostic Code 5284 during the claims period.  

The Board has considered whether there is any schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Residuals of Cholecystectomy

Service connection for residuals of a cholecystectomy was granted in the April 2009 rating decision on appeal with an initial 10 percent evaluation assigned effective July 1, 2008.  Service treatment records show that the Veteran's gallbladder was removed in May 2007 due to inflammation and gallstones.  She contends that an increased rating is warranted for abdominal pain and symptoms of IBS including diarrhea and constipation. 

The service-connected residuals of a cholecystectomy are currently rated as 10 percent disabling under Diagnostic Code 7318 for removal of the gallbladder.  Mild symptoms are rated as 10 percent disabling, while a maximum 30 percent rating is assigned for severe symptoms.  After review of the evidence the Board finds that an initial rating in excess of 10 percent is not warranted as the Veteran's symptoms are no more than mild.  Upon VA examination in March 2008, while the Veteran was still on active duty, the examiner found that the Veteran had no sequelae from the 2007 cholecystectomy.  Private and VA treatment records show that the Veteran complained of lower abdominal pain and alternating diarrhea and constipation associated with IBS in December 2008.  She underwent consistent treatment for these symptoms for the next year, but the symptoms were controlled with medication.  By the June 2012 VA examination, the Veteran had no identified residuals of her cholecystectomy and the November 2013 VA examiner noted only minimal abdominal pain.  The November 2013 examiner concluded that the Veteran's symptoms had no impact on her ability to work.  The Veteran's VAMC primary care physician also characterized the Veteran's IBS as controlled in May 2013.  

The Board therefore finds that the Veteran's service-connected residuals of a cholecystectomy include abdominal pain and IBS with alternating diarrhea and constipation.  Throughout the claims period, these symptoms were either not present or have been controlled with medication.  The Board has considered the Veteran's statements regarding her disability, but notes that neither she nor any health care providers have identified any impact from her symptoms on her ability to work or her activities of daily living.  The Veteran's complaints of pain, diarrhea, and constipation are contemplated by the current 10 percent rating and an increased evaluation is not warranted.


Other Increased Rating Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's knee disabilities are productive of joint pain and limited motion.  Her plantar fasciitis manifests foot pain and limits her ability to walk, stand, and run, and residuals of a cholecystectomy include abdominal pain and symptoms of IBS with diarrhea and constipation.  These manifestations are all contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of her multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Therefore, referral for consideration of an extraschedular rating is not warranted as the rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities.  Id.

Entitlement to a TDIU is also an element of all claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable.  She is not in receipt of Social Security disability benefits and has continued to work full time throughout the claims period.  The medical and lay evidence does not indicate that the Veteran is unable to perform her work duties due to the service-connected knee, foot, and gallbladder conditions.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 


Hemorrhoids

The Veteran contends that service connection is warranted for hemorrhoids as the disability had its onset during active duty service in Southwest Asia.  The Board finds that service connection is warranted for this disability. 

Service records document several instances of treatment for hemorrhoids.  In November 1991, the Veteran complained of hemorrhoids and rectal cramping since giving birth in February.  A diagnosis of possible hemorrhoids was initially rendered, though this finding was later changed to show a rectal skin tag.  A rectal examination in March 2004 was abnormal and in June 2006, the Veteran was diagnosed with external hemorrhoids.  Hemorrhoids were also listed on the Veteran's problem list at the February 2008 retirement examination, though they were not diagnosed during the accompanying physical examination.  

The post-service record also notes the presence of hemorrhoids.  In December 2008, during an initial primary care appointment at the Central Texas VAMC, an external hemorrhoid and anal furuncle were diagnosed.  The Veteran has also provided competent statements in support of her claim; reporting symptoms associated with the diagnosed hemorrhoids.  The Veteran's claim for service connection was received in January 2008 and the medical and lay evidence dated during the claims period is sufficient to establish the presence of current hemorrhoids.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").

Both the service and post-service records document diagnoses and treatment for hemorrhoids.  The post-service diagnosis of the condition was rendered only six months after the Veteran's separation from service.  The Veteran has also provided competent and credible lay evidence in support of her claim.  The Board therefore resolves any doubt in favor of the Veteran and finds that all three elements of the claim are established.  Service connection for hemorrhoids is therefore granted. 


Memory Loss

The Veteran contends that service connection is warranted for a disability manifested by memory loss.  After review of the evidence, the Board finds that the Veteran's reported memory loss is not a chronic disability capable of service connection, but rather a symptom of service-connected PTSD.  

The medical and lay evidence establishes that the Veteran manifests memory impairment, but this symptom is contemplated by the current 70 percent rating assigned service-connected PTSD.  Upon VA psychiatric examination in September 2013, the Veteran's mild memory loss and impairment to short and long term memory were associated with diagnosed PTSD.  These symptoms were specifically considered by the RO in a September 2013 rating decision granting service connection for PTSD and assigning an initial 70 percent evaluation for the disability effective October 12, 2011.  The Veteran also complained of impaired concentration during a May 2012 psychiatric consultation at the VAMC and this symptom was also attributed to the diagnosed PTSD and major depressive disorder.  

The Board notes that a March 2008 VA examiner found that there was no objective clinical evidence to support the Veteran's allegations of memory loss.  There was no impairment to thought processes or communication, though the Veteran had some difficulty with concentration and manifested slow cognitive processing.  In any event, no etiology for the Veteran's reported memory loss was identified and the examiner did not diagnose memory loss as a chronic disability.  The Board therefore finds that the preponderance of the evidence establishes that the Veteran's reports of memory loss are not themselves a chronic disability-rather they are merely a symptom of her already service-connected PTSD.  

The Board has considered the Veteran's statements that her memory loss are a distinct condition due to service, but finds her lay statements are outweighed by the competent medical evidence of record.  Thus, the competent evidence establishes that the Veteran's memory loss is a symptom of service-connected PTSD.  It is not a chronic disability for VA purposes, and absent proof of the existence of the disability being claimed there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a chronic disability manifested by memory loss. 


SMC

The April 2009 rating decision on appeal awarded service connection for residuals of a hysterectomy.  The rating schedule specifically provides that claims involving the loss of use of a creative organ (such as the uterus) should be reviewed for entitlement to SMC under 38 C.F.R. § 3.350.  In accordance with this provision, the April 2009 rating decision also awarded SMC for the loss of use of a creative organ under 38 U.S.C.A. § 1114(k) effective from July 1, 2008.  38 U.S.C.A. § 1114 does not provide a basis upon which to assign a higher level of SMC based on loss of use of a creative organ, i.e., removal of the uterus.  Therefore, the Veteran is currently in receipt of the highest rate of SMC possible for loss of use of a creative organ.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims for increased ratings, the Veteran initiated appeals regarding the initial disability evaluations assigned following awards of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a NOD as to the April 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability evaluation assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  

The September 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to the claims for increased ratings and service connection.  Her feet, knees, and gallbladder removal residuals were most recently examined in November 2013 and examinations were provided in March 2008 and January 2009 pertaining to the claims for service connection.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee based on limitation of motion is denied.

Entitlement to a separate 10 percent rating, but not higher, for instability of the left knee is granted. 

Entitlement to an initial 10 percent rating, but not higher, for right knee patellofemoral syndrome with chondromalacia and noncompensable limitation of motion throughout the claims period is granted.

Entitlement to a separate 10 percent rating, but not higher, for instability of the right knee is granted.

Entitlement to an initial increased rating for plantar fasciitis, rated as noncompensably disabling prior to November 21, 2013 and 10 percent disabling thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a cholecystectomy, to include symptoms of IBS, is denied.

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for memory loss is denied. 

Entitlement to a higher rate of SMC based on the loss of use of a creative organ is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


